Case 4:18-cv-00181-RLY-DML Document 20 Filed 01/09/19 Page 1 of 1 PageID #: 66



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

FRANK D. GRIFFIN,                              )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )     No. 4:18-cv-00181-RLY-DML
                                               )
GLA COLLECTION COMPANY, INC.,                  )
                                               )
                          Defendant.           )

                                  SCHEDULING ORDER

       The court SETS this matter for a final pretrial conference on JANUARY 9, 2020

at 10:30 a.m. Counsel for parties are ordered to appear before the Honorable Richard L.

Young, in room 200 of the U.S. Courthouse, 121 W. Spring Street, New Albany,

Indiana 47150. This matter is also set for trial by jury on JANUARY 21, 2020 at 9:00

a.m. in Room 200. The court has allotted two days for this trial.


SO ORDERED this 9th day of January 2019.




Distributed Electronically to Registered Counsel of Record
